Title: Thomas Jefferson to Elizabeth Trist, 28 February 1810
From: Jefferson, Thomas
To: Trist, Elizabeth House


          
             
                     Monticello. 
                     Feb. 28. 10.
          
           Sincerely sympathising, my dear Madam, with yourself & friends on the apostacy of William Brown from every thing which had been believed of him. I have been for some time intending to express my condolance, but really was at a loss how much to believe of what the newspapers have said.
			 your letter, just recieved, gives us the first details on which we can rely. it is certainly the most unaccountable of all human transactions which have come to my knolege. to have run away from family, fortune,
			 friends, fame, & all his affections in order to carry off a smaller sum than he might have posessed honestly, is so much out of the course of human wisdom or wickedness, that there must be
			 something in the case which is not as yet known. your letter gives us great relief however, inasmuch as we find there is still property of value for the family to hold by. I see a possibility too
			 that it may be doubled. 
		  if the statement be true, in the National Intelligencer just recieved, that measures were taken so promptly to prevent paiment in England of the bills for which he gave his money, (100,000. D) in Jamaica, this money in the hands of the drawer will repay the US. and Brown’s moiety also of the sugar plantation will be left for his family. for this we all sincerely pray.
			 I
			 am happy to percieve that mrs Jones seems disposed to take an active part herself in saving the wreck of fortune remaining.
			 I hope the interest she feels on this
			 occasion,
			 has caused her to misconstrue the acts of regular
			 duty in mr Grymes, for voluntary injuries, of which his character heretofore would induce me to think him incapable. of one thing however you may rest assured, tho’ she
			 seems to doubt it, that the government, faithful to it’s duty in
			 saving for the US. what of right ought to be saved for them, will feel an equal duty and perhaps a more grateful one, in protecting also the rights of a distressed family.
			 
			 we send
			 your
			 letter to mr Divers for their comfort also. we have not seen them since winter set in, except meeting mr Divers at court. the state of the roads in winter insulate us as much as are the keepers of the Eddystone lighthouse in the Channel, who are placed on a rock in the Channel, recieve all their stores in autumn, & then take leave of their friends till the return of Spring permits their rock to be again approached. mr Divers’s health is perfectly re-established.
			 
		  mrs Randolph has given me another grandson. she became well yesterday according to rule, and came down to enjoy the opening spring. you say nothing in your letter of your future plans. Henry? New Orleans? or what? in the former case we count on your alighting here on your passage, and resting your wings awhile with us.
			 within 10. days Monticello will begin to enrobe itself in all it’s bloom. we are now all out in our gardens & fields. since
			 Christmas I have taken my farms into my own hands, and am on horseback among them from
			 breakfast to dinner, and lead a life truly laborious. I am sensibly strengthened by it. praying for yourself & your friends, & a happy issue out of all their afflictions, accept assurances of my constant and affectionate friendship.
          
            Th:
            Jefferson
        